Citation Nr: 1024519	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury.  

2.  Entitlement to service connection for residuals of right 
knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1964.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in March 2009.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a travel Board hearing before the 
undersigned Acting Veterans Law Judge in October 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran reported exposure to subfreezing weather for 4 
days and 3 nights in service.  A July 2003 VA examination 
report reflects that the Veteran was diagnosed with moderate 
cold injury of hands and feet.  In light of the foregoing, a 
VA examination and opinion (based on a review of the claims 
file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) 
(2009).  

A letter from Dr. A.G.K. dated in January 2006 reflects that 
the Veteran reported that he injured his left hip while 
exiting a plane in service in October 1961.  Dr. A.G.K. 
opined that the Veteran's knee problem could have been 
connected to his military experience.  In light of the 
foregoing, a VA examination and opinion (based on a review of 
the claims file) is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2009).  

The Board notes that there is no documentation of an in-
service cold weather injury or hip injury.  Accordingly, the 
Veteran should be given the opportunity to provide more 
information regarding his claims.  Thus, the Board is of the 
opinion that additional development is necessary regarding 
the Veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC is instructed to take all 
appropriate developmental action, including 
requesting that the Veteran provide 
additional information regarding the 
residuals of cold weather and right knee 
injuries.  

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current residuals of cold 
weather injury.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should indicate 
that the claims file was reviewed.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current residuals of 
cold weather injury are related to service.  

3.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current residuals of right 
knee injury.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should indicate 
that the claims file was reviewed.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current residuals of 
right knee injury are related to service.  

4.  Thereafter, if the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




